Citation Nr: 0817413	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bullous emphysema, 
right upper lung, with residuals of multiple spontaneous left 
pnemothoraces, postoperative decortication, left lung, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease, tarsal and subtalar joints, with pes planus, equinus 
foot, and plantar keratoma, 5th metatarsal, left foot rated 
at 10 percent disabling prior to August 15, 2006.  

3.  Entitlement to an increased rating for degenerative joint 
disease, tarsal and subtalar joints, with pes planus, equinus 
foot, and plantar keratoma, 5th metatarsal, right foot rated 
at 10 percent disabling prior to August 15, 2006.  

4.  Entitlement to an increased rating for degenerative joint 
disease, tarsal and subtalar joints, with pes planus, equinus 
foot, and plantar keratoma, 5th metatarsal, left foot rated 
as 20 percent disabling from August 15, 2006.  

5.  Entitlement to an increased rating for degenerative joint 
disease, tarsal and subtalar joints, with pes planus, equinus 
foot, and plantar keratoma, 5th metatarsal, right foot rated 
as 20 percent disabling from August 15, 2006.  

6.  Entitlement to an increased rating for tinea pedis 
currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  Bullous emphysema, right upper lung, with residuals of 
multiple spontaneous left pnemothoraces, postoperative 
decortication, left lung, is manifest by pre-
bronchodilatation results of FEV-1 59 percent predicted and 
FEV-1/FVC ratio of 71 percent.  

2.  Prior to August 15, 2006, degenerative joint disease, 
tarsal and subtalar joints, with pes planus, equinus foot, 
and plantar keratoma, 5th metatarsal, left foot was 
manifested by pain on walking and standing.   

3.  Prior to August 15, 2006, degenerative joint disease, 
tarsal and subtalar joints, with pes planus, equinus foot, 
and plantar keratoma, 5th metatarsal, right foot was 
manifested by pain on walking and standing. 

4.  Degenerative joint disease, tarsal and subtalar joints, 
with pes planus, equinus foot, and plantar keratoma, 5th 
metatarsal, left foot is manifested by daily pain worsened by 
walking long distances.  

5.  Degenerative joint disease, tarsal and subtalar joints, 
with pes planus, equinus foot, and plantar keratoma, 5th 
metatarsal, right foot is manifested by daily pain worsened 
by walking long distances.  

6.  The veteran does not have active tinea pedis.  


CONCLUSIONS OF LAW

1.  Bullous emphysema, right upper lung, with residuals of 
multiple spontaneous left pnemothoraces, postoperative 
decortication, left lung is no more than 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.97, 
Diagnostic Code 6603 (2007).

2.  Prior to August 15, 2006, degenerative joint disease, 
tarsal and subtalar joints, with pes planus, equinus foot, 
and plantar keratoma, 5th metatarsal, left foot was 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).

3.  Prior to August 15, 2006, degenerative joint disease, 
tarsal and subtalar joints, with pes planus, equinus foot, 
and plantar keratoma, 5th metatarsal, right foot was 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).

4.  Degenerative joint disease, tarsal and subtalar joints, 
with pes planus, equinus foot, and plantar keratoma, 5th 
metatarsal, left foot is no more than 20 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).

5.  Degenerative joint disease, tarsal and subtalar joints, 
with pes planus, equinus foot, and plantar keratoma, 5th 
metatarsal, right foot is no more than 20 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).

6.  Tinea pedis is no than 0 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7806, 7813 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in December 2003.  While the letter provided adequate notice 
with respect to the evidence necessary to establish an 
increased disability rating, it did not provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  See Dingess, supra.  However, the 
veteran was subsequently provided notice pertaining to this 
element by letter dated in March 2006, prior to the issuance 
of a Supplemental Statement of the Case (SSOC).  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Based on the 
foregoing, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in March 2006 which informed him that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although complete VCAA notice was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of a SSOC.  
Mayfield, supra, at 1328.  Thus, VA's duty to notify in this 
case has been satisfied and there is no prejudice to the 
veteran as he has been provided a meaningful opportunity to 
participate.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  As will be explained below, the Board 
concludes that a uniform evaluation is warranted for all the 
issues on appeal.  



I. Bullous emphysema, right upper lung, with residuals of 
multiple spontaneous left pnemothoraces, postoperative 
decortication, left lung. 

The veteran asserts that his service connected bullous 
emphysema, right upper lung, with residuals of multiple 
spontaneous left pnemothoraces, postoperative decortication, 
left lung is more severe than evaluated.  As will be 
explained below, the Board finds against the veteran's claim.  

The veteran's bullous emphysema, right upper lung, with 
residuals of multiple spontaneous left pnemothoraces, 
postoperative decortication, left lung has been established 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6603, pulmonary 
emphysema.  DC 6603 sets forth the pertinent criteria: a 10 
percent evaluation for FEV-1 of 71 to 80 percent predicted; 
or FEV- 1/FVC of 71 to 80 percent; or DLCO (SB) of 66 percent 
to 80 percent predicted; a 30 percent rating for a FEV-1/FVC 
ratio of 56 percent to 70 percent; or an FEV-1 of 56 percent 
to 70 percent predicted; or a DLCO (SB) 56 percent to 65 
percent predicted; a 60 percent evaluation for FEV-1 of 40 to 
55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); and a maximum 100 percent rating is awarded for a 
veteran who displays FEV-1 less than 40 percent of predicted 
value; or the ratio of FEV-1/FVC is less than 40 percent; or 
DLCO (SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale (right 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or requires outpatient oxygen therapy.  

When evaluating based on PFT's, post-bronchodilator results 
should be used in applying the evaluation criteria in the 
rating schedule unless the post-bronchodilator results were 
poorer than the pre-bronchodilator results.  In those cases, 
pre-bronchodilator values should be used for rating purposes.  
38 C.F.R. § 4.96(d)(5).  

The evidence of record supports no more than a 30 percent 
rating for the veteran's bullous emphysema, right upper lung, 
with residuals of multiple spontaneous left pnemothoraces, 
postoperative decortication, left lung disability.  A 60 
percent evaluation is warranted when there is a showing that 
FEV-1 is 40 to 55 percent predicted; or FEV-1/FVC is 40 to 55 
percent; or DLCO (SB) is 40 to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The results of the veteran's 
September 2007 pulmonary function test showed pre-
bronchodilatation results of FEV-1 59 percent predicted and 
FEV-1/FVC ratio of 71 percent.  DLCO was 101 percent 
predicted.  Post-bronchodilatation results showed FEV-1 of 48 
percent predicted and FEV-1/FVC ratio of 86 percent.  The 
examiner noted that the veteran had shortness of breath upon 
walking.  The veteran did not have cough, hemoptisis or 
anorexia.  There was no resting dyspnea and the veteran's 
lungs were clear.  There was no cor pulmonale, RVH or 
pulmonary hypertension.  It was noted that the veteran's 
heart size and pulmonary vascularity were within normal 
limits for portable technique.  

This evidence is relatively consistent with the prior 
examinations.  The August 2006 examination showed pre-
bronchodilatation results of 68 percent FEV-1 and 96 percent 
FEV-1/FVC .  Post-bronchodilatation results were 53 percent 
FEV-1 and 105 percent FEV-1/FVC.  The August 2006 pulmonary 
function test consultation noted moderate obstructive 
ventilatory defect with normal diffusing capacity.  The April 
2005 VA pulmonary function examination showed 
bronchodilatation results of 75 percent FEV-1 and 75 percent 
FEV-1/FVC.  The March 2005 VA pulmonary function examination 
showed pre-bronchodilatation results of 75 percent FEV-1 and 
110 percent FEV-1/FVC, and post-bronchodilatation results of 
69 percent FEV-1 and 112 percent FEV-1/FVC.  The January 2004 
VA pulmonary function examination showed bronchodilatation 
results of 78 percent FEV-1 and 67.77 percent FEV-1/FVC.  

The Board notes that the September 2007 pulmonary function 
test showed post-bronchodilatation results of FEV-1 of 48 
percent predicted and the August 2006 examination showed 
post-bronchodilatation results of FEV-1 53 percent predicted.  
However, as noted, when evaluating based on PFT's, post-
bronchodilator results should be used in applying the 
evaluation criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  38 C.F.R. § 4.96.  In those 
examinations, the pre-bronchodilator results showed FEV-1 at 
59 percent and 68 percent, respectively.  

The record shows that the veteran has not met the 
requirements for a rating higher than 30 percent disabling 
for bullous emphysema, right upper lung, with residuals of 
multiple spontaneous left pnemothoraces, postoperative 
decortication, left lung.  The Board has considered all other 
potentially applicable  provisions of 38 C.F.R. Parts 3 and 
4, whether or not they have been raised by the veteran, as 
required by Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability evaluation.  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this  
disorder has necessitated frequent, or indeed any, periods of  
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1),  
which concern the assignment of extra-schedular evaluations  
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App.  
337, 338-39 (1996).  

A rating higher than 30 percent disabling for bullous 
emphysema, right upper lung, with residuals of multiple 
spontaneous left pnemothoraces, postoperative decortication, 
left lung is denied.  

II. Entitlement to an increased rating for degenerative joint 
disease, tarsal and subtalar joints, with pes planus, equinus 
foot, and plantar keratoma, 5th metatarsal, left and right 
foot.  

The veteran asserts that his service connected degenerative 
joint disease, tarsal and subtalar joints, with pes planus, 
equinus foot, and plantar keratoma, 5th metatarsal, left and 
right foot are more severe than evaluated.  The veteran seeks 
a disability rating in excess of his staged ratings of 10 and 
20 percent disabling.  The Board first must determine if a 
rating in excess of 10 percent disabling for degenerative 
joint disease, tarsal and subtalar joints, with pes planus, 
equinus foot, and plantar keratoma, 5th metatarsal, left and 
right foot is warranted prior to August 15, 2006.  The Board 
must then determine if a rating in excess of 20 percent 
disabling for degenerative joint disease, tarsal and subtalar 
joints, with pes planus, equinus foot, and plantar keratoma, 
5th metatarsal, left and right foot is warranted.  The AOJ 
has assigned a staged rating.  The Board does not agree. 

The veteran's degenerative joint disease, tarsal and subtalar 
joints, with pes planus, equinus foot, and plantar keratoma, 
5th metatarsal, left and right foot are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).  The veteran is rated 
at 10 percent disabling prior to August 15, 2006.  To warrant 
a 20 percent rating there must be a showing of a moderately 
severe disability.  

The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA examiners 
or other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The veteran's January 2004 VA compensation and pension noted 
that pain in the feet reduced the veteran's endurance for 
walking distances.  Pes planus was mild and Achilles 
alignment was good.  Both feet had dorsiflexion of 20/20, 
plantar 40/45, inversion 25/30 and eversion 20/20 without 
pain on motion or manipulation.  There was no redness or 
effusion or tenderness.  X-rays of the feet showed two views 
of left foot mild posterior calcaneal spur and inferior spur.  
The dorsal arches were normal and there was minimal 
degenerative joint disease of the distal interphalangeal 
joints.  Two views of the right showed posterior and inferior 
calcaneal spurs.  Tarsal arch was normal.  There was mild 
degenerative joint disease of the tarsal bones and mild 
degenerative joint disease of the distal pharyngeal joints.  
The veteran was diagnosed with traumatic degenerative 
arthritis both feet, onychomycosis both feet, hyperkeratosis 
left lateral fifth digit both feet and recurrent tinea pedis 
both feet, by history.  

The September 2005 VA compensation and pension examination 
showed no painful motion, edema, instability or weakness.  
The veteran reported aches and pain in both feet all the 
time, aggravated by walking and climbing stairs.  It was 
noted that the veteran ambulates slowly with a cane.  There 
were no callosities.  The veteran was unable to squat or rise 
on toes or heels.  There no hallux valgus.  There was 
dorsiflexion of 10 out of 20, plantarflexion of 30 out of 45, 
inversion of 20 out of 30 and eversion 10 out of 20.  The 
veteran was diagnosed with degenerative arthritis both feet, 
bilateral pes planus, onychomucosis toe nails, calcaneal spur 
and recurrent tinea pedis, toes, by history.  It was noted 
that the veteran had chronic bilateral foot pain and that he 
continues to have fungal involvement of all the toe nails.  
It was further noted that the veteran's pain in the feet on 
walking and standing is progressively worse and that he could 
not run.  

Based upon the examinations which showed that the veteran's 
degenerative joint disease, tarsal and subtalar joints, with 
pes planus, equinus foot, and plantar keratoma, 5th 
metatarsal, left and right foot continually increased in 
severity, the Board is unable to conclude that the veteran's 
disability was only moderate prior to August 15, 2006.  A 20 
percent rating is assigned when there is a showing of a 
moderately severe disability.  The September 2005 examination 
noted pain in the feet on walking, and that standing had 
gotten progressively worse.  It was also noted that the 
veteran could not run and that he was unable to squat or rise 
on toes or heel.  There was dorsiflexion of 10 out of 20, 
plantarflexion of 30 out of 45, inversion of 20 out of 30 and 
eversion 10 out of 20.  Since it has been shown that the 
veteran's degenerative joint disease, tarsal and subtalar 
joints, with pes planus, equinus foot, and plantar keratoma, 
5th metatarsal, left and right foot had progressively 
worsened to a moderate severe level, the Board finds that a 
uniform evaluation of 20 percent disabling is warranted.  

The Board must now decide if the evidence supports a rating 
higher than 20 percent disabling for degenerative joint 
disease, tarsal and subtalar joints, with pes planus, equinus 
foot, and plantar keratoma, 5th metatarsal, left and right 
foot.  After a careful review of the evidence the Board finds 
that a rating in excess of 20 percent disabling is not 
warranted.  

To warrant a 30 percent rating there must be a showing of a 
severe disability.  An August 2006 VA compensation and 
pension examination of the feet reported that the veteran 
continues to note daily pain in the feet, which is worsened 
by walking long distances.  No swelling heat or redness was 
described.  It was noted that symptoms were mild at rest, 
worse with standing, and intolerable after walking one mile.  
The veteran walked with a cane for added support and 
stability.  The feet were essentially symmetrical in 
appearance, with trace alignment abnormality.  There was a 
mild decrease in arch, with trace pronation of the mid foot 
on weight bearing, which was considered correctable with 
manipulation.  Both feet showed tenderness to palpation of 
the entire plantar surface.  The right foot first metatarsal 
midshaft with a marble like sized exostosis, dorsal aspect, 
was tender.  The skin on both feet was supple and without 
ulcerative or ischemic lesions.  Bilateral ankles 
dorsiflexion and plantar flexion motion was normal and 
without pain.  However, inversion and eversion were stiff, 
with only 25 of 30 degrees of inversion and 15 of 20 degrees 
of eversion  bilaterally, with motion painful at the 
talar/metatarsal areas.  

The examination further noted plantar fascial tenderness all 
along the sole bilateral, mostly in the heel and arch.  There 
was no weakness, edema or instability.  The veteran was 
unable to tolerate rising onto the heels.  X-rays revealed on 
the right side a slight hallux valgus and mild hammertoe 
deformities of the remaining toes.  There was no evidence of 
traumatic or stress fracture.  There was prominent plantar 
and posterior spurs off the calcaneus.  On the left side, 
there was mild hallux valgus and mild hammertoe deformities 
of the smaller toes.  There also were large posterior and 
plantar spurs off the calcaneus on the left side, and 
vascular calcifications of both ankles bilaterally.  Callous 
on the right foot was noted.  These findings justify no more 
than a 20 percent rating.  

Because the evidence does not show severe disability, a 
rating in excess of 20 percent is not warranted at any time 
during the pendency of this claim.  See Hart, supra. 

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, supra.  In this case, the Board finds 
no other provision upon which to assign a higher rating.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

III. Entitlement to an increased rating for tinea pedis 
currently rated as 0 percent disabling.  

The veteran asserts that his service connected tinea pedis is 
more severe than evaluated.  As will be explained below, the 
preponderance of the evidence is against the claim.  

The veteran's service-connected tinea pedis is rated 
noncompensable under DC 7813 for dermatophytosis.  Under DC 
7813, dermatophytosis or ringworm, including tinea corporis 
(of body), tinea capitis (of head), tinea pedis (of feet), 
tinea barbae (of beard area), tinea unguim (of nails), and 
jock itch or tinea cruris (of inguinal area), is rated as 
disfigurement of the head, face, or neck (DC 7800), scars (DC 
7801 - 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813 (2007).  

A 10 percent rating for disfigurement of the head, face or 
neck is warranted for one characteristic of disfigurement 
under DC 7800.  38 C.F.R. § 4.118, DC 7800.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.); scar adherent to 
the underlying tissue; surface contour of scar elevated or 
depressed on palpation; scar at least one-quarter inch (0.6 
cm.) wide at widest part; or scar five or more inches (13 or 
more cm.) in length. 38 C.F.R. § 4.118, DC 7800, Note (1).

A 10 percent rating is warranted for a superficial scar that 
is unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  A superficial scar is 
one not associated with the underlying soft tissue damage.  
38 C.F.R. § 4.118, Notes 1 and 2 following DC 7803.  A 10 
percent rating is warranted for a superficial scar that is 
painful.  38 C.F.R. § 4.118, DC 7804.  Other scars will be 
rated based on the limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805.  Under DC 7806, a 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

In January 2004, there was a diagnosis of chronic 
dermatophytosis, tinea corporis, tinea pedis, and 
onychomycosis ten toes.  There was no active tinea pedis at 
that time.  

The September 2005 VA compensation and pension examination of 
the feet noted no active tinea pedis lesions were found on 
the toes.  The August 2006 VA compensation and pension 
examination of the feet noted that there was no apparent 
tinea pedis and that the veteran keeps it treated and cleared 
with over the counter medications.  

The veteran is not entitled to a compensable rating for tinea 
pedis.  As noted above, the VA examinations of records have 
found no active tinea pedis.  Because there is no active 
tinea pedis, the veteran cannot establish that an increased 
rating is warranted under DC's 7800-7806.  

The Board is fully aware of the diagnosis of onychomycosis of 
ten toes.  Even if we accepted that the diagnosis is apart of 
the service connected tinea pedis, it must be recognized that 
the impairment of the ten toenails would not amount to a 
compensable disability rating.  Nothing, lay or medical 
evidence, suggests that involvement of all toenails would 
approximate 5 percent of the entire body.  The veteran has 
not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for his onychomycosis or tinea 
pedis.  Rather, it was noted in the September 2005 
examination that the veteran treated and cleared his tinea 
pedis with over the counter medications.  The January 2004 
examination revealed that the veteran does not take any 
medication for his toenails.  Since examination reports show 
that the veteran's onychomycosis involve only the nails of 
his feet - a nonexposed area - and is not treated with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, there is simply no basis to assign a 
compensable rating under the applicable rating criteria.  The 
preponderance of the evidence is against a compensable rating 
for tinea pedis.  Thus, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 30 percent disabling for bullous 
emphysema, right upper lung, with residuals of multiple 
spontaneous left pnemothoraces, postoperative decortication, 
left lung, is denied.  

A rating of 20 percent for degenerative joint disease, tarsal 
and subtalar joints, with pes planus, equinus foot, and 
plantar keratoma, 5th metatarsal, left foot prior to August 
15, 2006 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A rating of 20 percent for degenerative joint disease, tarsal 
and subtalar joints, with pes planus, equinus foot, and 
plantar keratoma, 5th metatarsal, right foot prior to August 
15, 2006 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A rating in excess of 20 percent disabling for degenerative 
joint disease, tarsal and subtalar joints, with pes planus, 
equinus foot, and plantar keratoma, 5th metatarsal, left foot 
is denied.  

A rating in excess of 20 percent disabling for degenerative 
joint disease, tarsal and subtalar joints, with pes planus, 
equinus foot, and plantar keratoma, 5th metatarsal, right 
foot is denied.  

An increased rating for tinea pedis currently rated as 0 
percent disabling is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


